                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

NEVA COSTNER,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 1:17-CV-210-SNLJ
                                              )
DOLGENCORP, LLC,                              )
                                              )
               Defendant.                     )

                             MEMORANDUM AND ORDER

       Plaintiff Neva Costner filed this personal injury lawsuit against defendant

Dolgencorp, LLC, which does business as Dollar General. Plaintiff originally filed this

action in state court, and on December 5, 2017, defendant removed to this Court based on

diversity jurisdiction, 28 U.S.C. § 1331. Plaintiff filed an identical suit against defendant

in 2016 and then voluntarily dismissed the lawsuit in 2017 before refiling her complaint

against defendant. The defendant deposed plaintiff as part of the first lawsuit.

       Defendant now seeks to depose plaintiff again. Plaintiff’s attorney has stated that

he would produce the plaintiff for deposition but that the deposition would be limited in

scope to matters that have occurred since the last deposition. Defendant seeks to take

plaintiff’s complete deposition, taking the position that her earlier deposition is “nothing

more than a recorded statement under oath.” Indeed, plaintiff has cited to no rule or other

authority supporting her position that she need not appear for a complete deposition. The

Court will grant defendant’s motion to compel.




                                              1
       Defendant also seeks to amend the Case Management Order (“CMO”) in this case

to adjust for the time lost while the parties litigated their deposition dispute. Defendant

seeks to extend the dates for defendant to disclose and present experts for deposition by

45 days after plaintiff presents herself for her complete deposition. The Court will grant

that motion, as well.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Dolgencorp’s motion to compel

(#26) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall appear for a deposition without

limitation on the scope of the examination, except as provided by the Federal Rules, no

later than December 21, 2018.

       IT IS FURTHER ORDERED that defendant shall be granted its attorneys’ fees

and shall submit to the Court its reasonable attorneys’ fees attributable to the preparation

of its motion to compel by January 4, 2019.

       IT IS FURTHER ORDERED that defendant’s motion to amend the Case

Management Order (#29) is GRANTED.

       IT IS FINALLY ORDERED that the defendant shall be granted 45 days from

the date plaintiff presents herself for her complete deposition for defendant to disclose

and present experts for deposition.

       So ordered this 4th    day of December, 2018.

                                                  _______________________________
                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE

                                              2
